Case 18-20374 Document 22 Filed in TXSB on 10/24/18 Page 1 of 5

toudthig »,
IN THE UNITED STATES BANKRUPTCY COURT toy 8 vee Ah
FOR THE SOUTHERN DISTRICT OF TEXAS 3 el,
CORPUS CHRISTI DIVISION 4
} wien tag,

IN RE: § CASE NO. 18-20374-C-7 % Seer

§
BILLY THERON GREEN, JR. § CHAPTER 7

DEBTOR, 8

§
LOANCARE LLC, SERVICER FOR = §
MID AMERICA MORTGAGE, INC, 8 A hearing on the Motion for Relief
AN OHIO CORPORATION ITS «8 from Automatic Stay set for:
ASSIGNS AND/OR SUCCESSORS IN §
INTEREST § NOVEMBER 2, 2018 AT

§ 9:00 A.M.
Vv. §

§
BILLY THERON GREEN, JR.AND = §
CHRISTOPHER R. MURRAY, §
Trustee; §

RESPONDENTS. §
JUDGE DAVID R. JONES

Comes now the defendant, Billy Theron Green, Jr., with an Objection to the
Motion for Relief from Automatic Stay in the above styled case.

1. In spite of Movant’s attempts to evict me from my home, Movant initiated a
Proposal to defendant for a Loan Modification on the mortgage. All
correspondence to defendant from Loancare/Mid America is dated well
after the bankruptcy case filing date. I, Billy Theron Green, Jr., having
recently regained employment providing sufficient income to service a
modified mortgage note, have been working with representatives of
Loancare/Mid America’s Loss Mitigation/Bankruptcy Department to come

to a mutually beneficial agreement with regard to a loan modification.

 
Case 18-20374 Document 22 Filed in TXSB on 10/24/18 Page 2 of 5

2. Based upon the foregoing, the Defendant prays that the Court will dismiss
Movant’s request for Termination of Automatic Stay in order to allow Mr.
Buchman’s client time to complete their proposed

Mortgage Modification.

3. Defendant asserts that Mortgage Modification is in both the Movant’s and his
Own best interest. The property in question, 13949 Jibstay Street, Corpus
Christi, Texas, 78418 sustained significant damage from Hurricane Harvey.
If Movant evicts Defendant, Movant will lose all benefit of Defendant’s

planned repairs to said residence.

Respectfully submitted,

bu Alen
Billy Theron Green, Jr.

13949 Jibstay Street
Corpus Christi, Texas 78418

Phone: (254) 226-7336
Email: bgreen99@att.net

 
Case 18-20374 Document 22 Filed in TXSB on 10/24/18 Page 3 of 5

CERTIFICATE OF SERVICE

Thereby certify that a copy of the foregoing plea was served via First Class
United States Mail, postage paid, in accordance with the Bankruptcy Rules
To the following:

MITCHELL J. BUCHMAN
1900 ST. JAMES PLACE
SUITE 500

HOUSTON, TEXAS 77056

Chapter 7 Trustee:
CHRISTOPHER R. MURRAY
DIAMOND MCCARTHY, LLP
909 FANNIN ST., 37™ FLOOR
HOUSTON, TEXAS 77010

U.S. Trustee:

OFFICE OF THE US TRUSTEE
606 N CARANCAHUA

CORPUS CHRISTI, TEXAS 78401

Parties Requesting Notice:

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
ATTENTION: DIANE SANDERS

P.O. BOX 17428

AUSTIN, TEXAS 78760-7428

SYNCHRONY BANK

C/O PRA RECEIVABLES MANAGEMENT, LLC
P.O. BOX 41021

NORFOLK, VIRGINIA 23541

 
Case 18-20374 Document 22 Filed in TXSB on 10/24/18 Page 4 of 5

And:

JUDGE DAVID R. JONES

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

1133 N. SHORELINE BLVD

CORPUS CHRISTI, TEXAS 78401

 

 
Case 18-20374 Document 22 Filed in TXSB on 10/24/18 Page 5 of 5

Billy Green

To: LC-Lossmitigation@LoanCare.net
Subject: Loan Number 0021749361

October 22, 2018

Mid America Mortgage / LoanCare, LLC
Attention — Faadel Soweidan

P.O. Box 8068

Virginia Beach, VA 23450

Dear Faadel Soweidan,

Please find attached the additional documents you requested in your letter to help expedite the Loan
Modification your company proposed in their letter of October 5, 2018.

Please be aware that Mid America Mortgage / LoanCare, LLC’s attorney, Mitchell J. Buchman, 1900 St. James
Place, Suite 500, Houston, Texas 77056, (713) 693-2014 has filed

a motion with the Bankruptcy Court for relief from Automatic Stay in an attempt to evict me and my family
from our home.

Your company’s letters proposing a mortgage modification were all dated after the bankruptcy case was filed.
Mr. Buchman sounds to be of the opinion that eviction is appropriate,

despite your letters’ assurances that your company is willing to work with me on a mortgage modification. I
would appreciate it if you would contact your attorney and ask that

he cease and desist collection activities and eviction attempts while we work through the mortgage modification
process.

Billy T. Green, Jr., R.Ph.

13949 Jibstay Street

Corpus Christi, Texas 78418-6118
(254) 226-7336

 
